Citation Nr: 0946268	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-06 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an upper and lower 
teeth disability to include residuals of trauma to the teeth.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from January 1961 to 
December 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that denied entitlement to service connection for 
an upper and lower teeth condition.  

The claim was remanded in May 2008 for further development.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and it may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The competent and probative evidence does not show that the 
Veteran's current upper and lower teeth disability is related 
to service or an incident in service. 


CONCLUSION OF LAW

An upper and lower teeth disability to include residuals of 
trauma to the teeth was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in June 2005, March 2006, and May 
2008 and the claim was readjudicated in a November 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations and obtained a medical opinion as to 
the etiology of his claimed disability.  Although the Veteran 
was requested to provide private dental treatment records or 
information and authorization if he wished VA to request such 
records, to date, no reply has been received.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Upper and lower teeth disability

The Veteran seeks entitlement to service connection for an 
upper and lower teeth disability.  He asserts that he 
suffered dental trauma in service as a result of an 
automobile accident.  

VA regulations authorize one-time dental examination and 
treatment for a service-connected noncompensable dental 
disability.  See 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  
The Veteran does not contend that he is entitled to one-time 
treatment; rather, he seeks VA dental treatment and 
compensation based upon service-connected status.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  In the case of service connection for VA 
dental treatment purposes, the evidence must also establish 
that the claimed dental disorder is related to service by 
virtue of in-service dental trauma.  38 C.F.R. § 17.161.

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Service treatment records show that in mid-August 1963 the 
Veteran fell asleep while driving and hit a light pole.  He 
sought treatment at a dispensary and was seen at a Station 
Hospital.  On examination, the clinical findings noted a 
laceration of the gum and mucous membrane of the superior 
maxilla anteriorly.  There was also a "T" shaped laceration 
of the tip of the tongue.  He then was admitted for 
approximately two days, after which he returned to duty.  His 
various complaints were noted and the record does not reflect 
dental complaints.  He had some follow-up complaints and a 
request approximately ten days after the accident for 
hospital admission noted the involvement in an automobile 
accident sustaining injuries that included lacerations of the 
tongue and inner lower lip.  

A narrative summary of the admission to a Station Hospital in 
late August 1963 contained a history which noted the injuries 
sustained by the Veteran at the time of the automobile 
accident included lacerations of the face and tongue.  
Examination at the time of admission noted healing 
lacerations of the face and mouth.  After approximately one 
month, in September 1963 the Veteran was transferred to a U. 
S. Air Force Hospital.  A summary of the hospitalization 
noted that the history revealed that an automobile accident 
in August 1963 resulted in breaking the front upper teeth and 
laceration of the tongue and other injuries.  

The Veteran's service dental health record shows the 
extraction of several teeth between May and July 1963, prior 
to the automobile accident.  He was seen in January 1964 for 
an examination and no treatment was shown.  The December 1964 
separation examination report reflects the missing teeth that 
had been extracted prior to the August 1963 automobile 
accident and does not show any dental defect of the front 
upper teeth.  

An initial claim for VA disability benefits in May 1971 for 
musculoskeletal disabilities due to an injury in service did 
not include a claim for dental disability.  A summary for a 
period of VA hospitalization in March and April 1971 noted 
that the Veteran had received treatment during his hospital 
stay for periodontitis, calculus on teeth and dental caries.  
That medical evidence did not provide a link between the 
Veteran's dental condition and service or an incident in 
service. 

With his current claim, the Veteran submitted a July 2004 
letter from a certified physician's assistant which mentioned 
the Veteran provided a history of having been in a motor 
vehicle accident in August 1963 and his injuries included 
injury to his front teeth and a laceration to his tongue.  

At a VA dental examination in November 2005, the Veteran was 
unable to give a detailed historical account of claimed 
dental injury to his face, gum, or teeth.  He did recall that 
he was told that his upper or lower teeth, probably the upper 
teeth, were loosened and he needed stitches to hold the teeth 
back in place.  He also recalled having had seven stitches in 
his tongue due to the accident.  The examiner commented, 
after review of the Veteran's military medical record, that 
on the date of the accident there was an indication in the 
progress notes that a laceration of the gums and mucous 
membrane occurred in the anterior maxilla and an entry when 
the Veteran was seen for follow-up ten days later indicated 
there had been a laceration of the tongue, face, and lower 
lip.  The examiner noted the October 1963 comment regarding 
the breaking of upper front teeth, however, the examiner 
stated there were no progress notes of treatment in that 
regard and no record of treatment was found indicating dental 
care had been rendered on the date of the accident or at a 
later date.  

Clinical findings in November 2005 were that the Veteran was 
edentulous (complete loss of teeth).  The Veteran related 
that he had all of his teeth removed in 1992 by a private 
dentist.  Although dentures were made the Veteran stated they 
did not fit and he had not worn them.  Following examination, 
the examining VA dentist stated that "based on the available 
medical and dental records, I am unable to confirm a service-
incurred injury occurred involving trauma of teeth."

At a VA dental examination in August 2009, the examiner 
reviewed the claims file and found that in service notes in 
August 1963 indicated the Veteran had minor lacerations of 
the mouth, tongue, and gum and mucous membrane of the 
superior maxilla anteriorly.  There was a note in August 1963 
on the date of the accident that "pt had a molar extracted 
today."  There were no other notes indicating injury to the 
dentition.  A subsequent narrative summary in October 1963 
stated that the history revealed injuries resulting from an 
August 1963 automobile accident to include breaking the upper 
front teeth.  However, the examiner noted that no previous 
notes could be found that indicated any injuries sustained to 
the Veteran's maxillary dentition at the time of the 
accident, or any subsequent follow-up.  There were no notes 
in the Veteran's dental records that indicated any mention of 
the motor vehicle accident or any dental treatment as a 
result.  

At the time of the examination the Veteran stated he was 
asymptomatic for dental pain.  He was edentulous and was not 
wearing any dental prostheses.  The Veteran related that his 
teeth were removed in 1992 and replaced by immediate upper 
and lower dentures because they were loose and rotten.  But, 
the dentures did not fit properly and he had not worn the 
dentures.  

The diagnoses were edentulous maxilla and mandible and 
history of facial trauma with intraoral lacerations.  The 
examiner commented that the Veteran was not wearing any 
prosthetic replacement for his dentition, although there was 
no clinical contraindication for fabrication and wear of 
complete maxillary and mandibular dentures.  There were no 
entries in the records indicating trauma to the teeth or any 
sequelae other than the single note indicating the extraction 
of a molar tooth which may or may not have been related to 
the automobile accident, and mention in a narrative summary 
of trauma to maxillary anterior teeth which has no clinical 
findings of dental trauma noted or any historical 
corroboration.  There was no indication in the service 
records of the loss of any teeth other than the extraction of 
an unspecified molar tooth, and no indication of follow up or 
subsequent replacement of teeth.  The examiner provided an 
opinion that the loss of the Veteran's teeth almost thirty 
years after an in service automobile accident is less likely 
than not related to that accident.  There were no entries 
confirming service-related loss of teeth, concurrent 
treatment or subsequent replacement. 

After a careful review of the evidence, the Board concludes 
that the evidence of record fails to establish that the 
Veteran has an upper and lower teeth disability that is 
related to dental trauma in service.

Service treatment records show that the Veteran was in an 
automobile accident in August 1963.  Although the August 2009 
examiner mentioned an entry on the date of the accident 
indicating that the "pt had a molar extracted today," the 
date noted appears to have been in error.  A review of the 
service treatment records show an earlier entry on May 24, 
1963 stating "Pt had a molar extracted today" for which he 
sought treatment for bleeding with pain.  The May 1963 entry 
is on the same page as an August 14, 1963 entry reflecting 
that the Veteran had an automobile accident.  The May 24, 
1963 entry regarding the extraction of a molar is also 
consistent with the Veteran's dental health record which 
indicates that on May 24, 1963, tooth number 16, (a molar) 
was extracted.  In addition, the November 2005 examiner had 
reviewed the file and found that there was no record of 
treatment that indicated dental care had been rendered on the 
date of the accident or at a later date.  

With regard to an October 1963 narrative summary that related 
a history of an August 1963 automobile accident that 
"resulted in breaking the front upper teeth and laceration of 
the tongue . . ..", both examiners noted that comment but 
found no progress notes of treatment in that regard, no 
clinical findings of dental trauma noted or any historical 
corroboration.  At his separation examination in December 
1964, other than the notation of missing teeth shown on his 
dental record as extracted prior to the date of the August 
1963 automobile accident and which did not include front 
upper teeth, there were no remarks or additional dental 
defects and diseases noted.  In sum, the service treatment 
records do not establish that the Veteran suffered dental 
trauma.  

The Board recognizes the Veteran's contentions as to the 
relationship between his service and the claimed current 
upper and lower teeth disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, Vet. App. 398 (1995).  The Veteran is competent to 
provide evidence as to his in-service experiences and 
symptoms.  However, his statements as to suffering dental 
trauma due to a motor vehicle accident in August 1963 are not 
consistent with the contemporaneous evidence of record at the 
time of the accident.  Although the record shows that he 
suffered lacerations to his face and tongue which clearly 
indicates that his mouth was examined, there is no record at 
that time of dental trauma.  Although he is competent to 
report that his teeth were extracted in 1992 because they 
were loose and rotten, he is not competent to state the 
etiology of the looseness and decay of the teeth causing the 
removal.  Where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the Veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions competent on 
medical diagnoses or causation of dentition disability 
approximately thirty years after a motor vehicle accident.  
As a result, the Veteran's assertions do not constitute 
competent evidence that an upper and lower teeth disability 
is linked to claimed dental trauma in service.

The Board finds that the August 2009 VA medical report and 
opinion is of the greatest probative value, in light of the 
VA examiner's having reviewed the entire claims folder, to 
include service medical records and post-service treatment 
records, and then fully discussing the evidence.  It appears 
that the VA examiner's opinion was based upon review of the 
claims file and the application of sound medical judgment.  
The examiner found no entries in the record indicating trauma 
to the teeth or any sequelae.  Although the examiner 
apparently mistakenly found that the Veteran had a molar 
extracted the day of the automobile accident, the examiner 
did not conclude that it was extracted due to trauma in the 
automobile accident, but noted that it may or may not have 
been related to the automobile accident.  That statement is 
speculative and not sufficient to establish service 
connection.  The examiner opined that, in any case, the loss 
of the Veteran's teeth almost 30 years after the automobile 
accident was less likely than not related to the in service 
automobile accident.  

In sum, the Board finds that the probative, competent medical 
evidence weighs against a finding that the Veteran currently 
has an upper and lower teeth disability which is linked to 
service.  The weight of the credible, competent evidence 
demonstrates that an upper and lower teeth disability was not 
incurred in or aggravated by the Veteran's active service.  
Although the Veteran's upper and lower teeth have been 
extracted, there is no probative, competent medical evidence 
of record linking the disability to service.  Dental trauma 
or disease is not shown in service.  No probative, competent 
medical evidence exists of a relationship between an upper 
and lower teeth disability and any continuity of 
symptomatology asserted by the Veteran.  McManaway v. West, 
13 Vet. App. 60 (1999) (where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish a nexus between the continuous 
symptomatology and the current claimed condition); Savage, 10 
Vet. App. at 488.  As the preponderance of the evidence is 
against the Veteran's claim for service connection for an 
upper and lower teeth disability, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for an upper and lower 
teeth disability to include residuals of trauma to the teeth 
is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


